QUAYLE ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is in condition for allowance except for the following formal matters: 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-4 and 8-9 are objected to because of the following informalities:
The following changes should be made to improve claim language clarity:
On line 13 of claim 1, change “both” to --two--.
On line 4 of claim 2, change “end, the other end” to --end of the second conductor, the other end of the second conductor--.
On line 2 of claims 3-4 and line 4 of claim 4, insert --of the second conductor-- after each occurrence of “end”.
On line 2 of claim 8, change “a plurality” to --the plurality--.
On lines 2-3 of claim 8, change --of odd-mode resonance-- to “a corresponding odd-mode resonance”.
On line 3 of claim 9, change “the dual-band resonator” to --one of the plurality of dual-band resonators--.
Appropriate correction is required.
Allowable Subject Matter
5.	Claims 1-9 are allowed. As per claim 1, the closest prior art Mohajer-Iravani et al. US 2010/0188171 discloses in Fig. 15 a dual-band resonator 1502 which resonates at two different frequencies (i.e. “multi-mode”) (Paragraph 5 lines 7-8 and 28-31), comprising: a first conductor (e.g. left conductor in configuration 1500) formed in a U-shape; a second conductor 1501; the resonator having even and odd resonances (Paragraph 53 and related Fig. 1), a conductor portion 1501, and wherein two ends of the first conductor are open. However, Mohajer-Iravani et al. does not disclose the second conductor extending in the predetermined direction continuously to the 
Conclusion
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAKESH B PATEL/Primary Examiner, Art Unit 2843